United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3812
                                   ___________

Susan Pittman,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Michael J. Astrue, Social               *
Security Commissioner,                  * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: July 28, 2011
                                Filed: August 15, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Susan Pittman appeals the district court’s1 order affirming the denial of
disability insurance benefits. Upon de novo review, see Partee v. Astrue, 638 F.3d
860, 863 (8th Cir. 2011) (standard of review), we conclude that (1) the administrative
law judge’s (ALJ’s) credibility determination is entitled to deference, see Finch v.
Astrue, 547 F.3d 933, 935-36 (8th Cir. 2008); (2) Pittman is not disabled under the


      1
        The Honorable Erin L. Setser, United States Magistrate Judge for the Western
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
listing she cites, see Carlson v. Astrue, 604 F.3d 589, 593 (8th Cir. 2010) (claimant
has burden of proving her impairment meets or equals listing; impairment must meet
all specified criteria of listing); (3) further development of the record was not
required, see Halverson v. Astrue, 600 F.3d at 922, 933 (8th Cir. 2010) (ALJ is
required to order medical examinations and tests only if medical records presented
provide insufficient medical evidence to determine disability); Gregg v. Barnhart, 354
F.3d 710, 713 (8th Cir. 2003) (ALJ need not investigate impairment that claimant
does not cite in application or offer as basis for disability at hearing); (4) the ALJ’s
determination of residual functional capacity is supported by substantial evidence, see
Moore v. Astrue, 572 F.3d 520, 523 (8th Cir. 2009); and (5) the ALJ’s hypothetical
to the vocational expert (VE) included, as required, only those impairments the ALJ
found were substantially supported by the record, see Lacroix v. Barnhart, 465 F.3d
881, 889 (8th Cir. 2006), and thus the VE’s testimony constituted substantial
evidence of the determination that Pittman was not disabled, see Robson v. Astrue,
526 F.3d 389, 392 (8th Cir. 2008). Accordingly, we affirm.
                        ______________________________




                                          -2-